Case 20-07466   Doc 10-1   Filed 03/16/20 Entered 03/16/20 16:54:47   Desc Exhibit
                                  1 Page 1 of 7




          EXHIBIT 1
Case 20-07466        Doc 10-1         Filed 03/16/20 Entered 03/16/20 16:54:47         Desc Exhibit
                                             1 Page 2 of 7
  ffi
  w      GoLAN i cnntsrte             irncutn                                GOLAN CIIRI$TIE TAGLIA LLP
                                                                                   ?0 wEsT uepl$oN SIREET
                                                                                                    sum   1500

  Writs's Dircct Dial: 3l?-696-1220                                              CHICAGO, lLl.lNols 80802"{206
                                                                                         PHONE lSla 0$-Sttoo
                                                                                             FAx {914 163-0909
                                                                                                     6CILAW

                                                                                       Rolr€rt R. lienjamin
                                                                                      {Fenian}intfitSc!ls$:

                                              February 16,2020

   W Hand      Delivery
   The Weil Healed Pet,lnc. d/b/a Riverside Animal Clinic
   c/o Dr. James Carlson
   17511 GteenRoad
   Ha::vand, Illinois 60033
   dri imcarlsoniTD.aol.com

                     X.*      frepresentatian bj; Golan Christie Taglia LLP - Exgngement Letter
                              Consultation on Legal Matters and Restructuring, ifNecessary
                              Our File No.: ifot Yet Assigned

   Dear Dr. Carlson:

                                                                                         o'Firm"') to
   Thank you for retaining Golan Christie Taglia LLP (or refbrred to herein as the
   represent The Well Healed Pel, Inc. d/bia Riverside Animal Ciinic {or referred to herein as the
   "Client") with regards to preparation and ptosecution of a voluntary petition fbr relief under
   Chapter 11 of the Bankruptcy Code, if necessarl'. Yorn goal is to consuit 'w'ith us on legai
   matters relaring ta tlre operations of your business and reskuctuting its debts, if necessary, hy
   filing a voluntary petition under Chapter 11 ollthe Bankruptcy Code.

   llhe ethics rules goveming larv,vers encourage lawyers to explain to a clien{ in vititing both the
   financial a$pects of the attorney-clienl relationship, and the responsibilities and expectations of
   all parfies to the relationship. Please examins this agreement carefully and lot me know
   immediately if you have any questions or ooncerns. No wark vdll be performed on yonr matter
   and no attonrey client relationship is established until )'ou have both signed and retwned this
   agreemenq along with the advance payrnent.

   l.  Who will work on your matter? Beverly A. Bernemano Matthew C. Wasse,rman and I will
   be the attomeys responsible for ycw matler. For efficiency purposes, we may delegate work to
   other lawyers or legal assistants, including partners who concentrate in areas of the law- that are
   npeded for your unique siruation. Each attorney and legal assistant charges an hourly rate for his
   or her work. Work is billed in a minimum of six-minute increments. 'I'he hourly rates oflthe
   atrorneys and legal assistants that may work on your matter are;

            Senior   Parfrrer Hourly rate: $565.00
            Parhrer        Hourly rate: $390.S0 - $490.00
            Associate      Hourly rate: $295.00 - $360.00
          Legai Assistarrt Hourly rate: $175.00
   Travel more than 4 miles from downtown Chicago will be billed hourly at $150.00
Case 20-07466        Doc 10-1    Filed 03/16/20 Entered 03/16/20 16:54:47              Desc Exhibit
                                        1 Page 3 of 7




   2,  Rotainer payments and billing statements. Pay an advance payment retainer in the tatal
   amount of $15,000.00 plus filing costs. An advance payment retainer is provided to us to o,btain
   a commitment to provide legal services in the future. The ownership of the advance payment
   pass€s to Golan Christie Taglia LLP immediatelS' upon payment and t'ill be deposited in our
   general account. You also have the right CI seek ail arrangement by which you advance a
   secirity retainer. In a security retainer, anrr funds paid to us remain your property until we apply
   the retainer for services tlrat me actually rendered. Any unearned funds are refirnded to you.
   We, however, are unwilling to represent you on a security retainer basis because of the nature of
   the work sought to be performed. A cost advancoment of $1,717.00 needs to also be paid before
   acase canbe filed,

   If a bankruptcy  case is not currently pending, we will mail you a monthly bill detailing fhe work
   that was performed   CIn your matter. In the event there is time expended that exceeds the advance
   peyment retainer we expect that you will timely and consistently pay any monthly bills in full.
   Payment is expected within 30 days of receiving ths bill. Interest of % per cent per rnonth is
   applied to all balances oot paid within the 30 days of billing,

   In tlre event that Client files for relief under the Bankruptcy Code, the F:irm will seek further
   compen$ation through a court order lbr payment of fees through the bankruptcy e$tate. The Firm
   will attempt to seek fees on an ixerim basis in addition to traditional rnethods aulhorized by the
   Court. The Client agrees to psy the Firm an additional $4.000.00 per month to be held by the
   Firm in escrot4' and to be applied plrrsuant io further order of the couri, subject to any cash
   collateral order and only upon appruval ofthe Court.

    In representing you, we may incur out of pocket costs for items such as copies of needed
    documents, long distance telephone charges and court reporter fees. Sonretirnes it is
    advantageous to your matter for you to retain an expert witness. An expefi witness will be
    retained only after discussing with you why it would be helpful to your matter and what the cost
    will be- We will forward int'oices from expert witnesses directly to you for payment. Failure to
    pay the €xpsrt witness will result in the expert's refusal to perform any wor'k on your matter and
    rnay severely prejudice the success of yor.r matter.

    3, Consent to Waiver      of Conflict of lnterest. By executing this agreement you consent to th*
    waiver of conflict of interest if the Firm or any of its lawyers or paralegal staffrepresents a client
    whs is directly adverse to you with the exception of the case within which the firm has been
    retained therein. Additionally, by executing this agreement you consent to the rtaiver of conflict
    of interest by the Firm, its attorneys or paralegals staff in representing another per$on or entity
    wha is materially adverse to you{ interests upon the conclusion of the representation herein.

    4. lYlrat yorr r;drr cxp{rca frcm ur. Thtr Firrn will vv<;rk diligently on your metfer and will keep
    you inforrned regarding the progress of your Bratt6r. We cannot guaraneee the outcsme of your
    fiIafter. We will advise you of the recommended technical and legal tactical issues as they arise
    so that you rnay continue to evaluate whether and how you wish to continue the legal
    representation. However, lawyers are subject to independent ethical obligations and a lawyer is
    not cbligated to pursue objectives or employ means simply because you may wish that the

                                                      2
Case 20-07466        Doc 10-1     Filed 03/16/20 Entered 03/16/20 16:54:47             Desc Exhibit
                                         1 Page 4 of 7



   lawyer do so" especially if the lar,r.yer would be violating another duty by pursuing the requested
   action.

   Generally" the information you give to our Firm is subject to the attorney-client privilege.
   However, lawyers are under an independent ethical duty to reveal privileged information. such as
   illeggl or fraudulent acts committed by clients in the course af the attomey clientrelationship, the
   intention of the client to commit a crime or when the lawyer is required to diwlge the
   information by laru or court order.

   5, Wh*t   we expect from you. In order for a lawyer-client relationship to w-ork effectively, you
   rnust be truthful in all disculsions with n$, even if, and especially when. you think the
   information is hurtful to you and your case. In order to help you, we need to have all inforrnatiott
   in a timely manner. If we are missing part of the picfure, we cannot effectively represent you.

   Another important aspect of a successfui lawyer client relarionship is that yoil pay the monthly
   bill in fuitr in a timely and consistent manner. If you have a question about the bill or our services
   during the representation, I expect that you will bring this to my attention upon receipt of the bill.
   We cannct addtess your concern if we are unaware there is a problem.

   In the event that Client files for relief under the Bankruptc-v        Code, any gutrantor    of this
   Agreement will be asked to advance additional fees as may be necessary.

   6.  Substitution of Appear&nce. In the event that we are substitutiqg our appearance for
   counsel who has prsviously represented you in the matters herein, you understand and agree that
   we shall notbe held chargeable with any etror$ or omissions commised by prior counsel.

   ?, File* and Records, All of your original client materials will be retunred to you. or you will
   have an opportunity to retrieve your original client materials" immediately upon th* conclusion
   of the representation. lf you do not pick up your original client materials within 3 months of
   receiving the notice that they are available, they may be destroyed wiihoui.further notice to you.
   If any notification is sent to you, it will be to the last current address we have on file for you.

    8. Discontinuing    the Repretentation/lUithdrawing from the Reprcsentation. You have the
    right to discontinue the services of the Firm at any time. Houo'ever, in a litigation mat{er, your
    dEsire to obtain a nsw attorney is subject to court approval. The court rnay not grarrt the
    substitution of counsei or agree to delay the proceeding tr, provide you time to obtain a new
    attomey.

    If your advance     payment retainer has not been exhau$ted at the time of the discontinuance, you
    will   receive a prompt refund of the retainer, less any unpaid fees and costs then outstanding.

    The Firm resefl/es the right to withdraw ftom this representalion in rhe event that you: (a) fail to
    cooperats in the conduct ofthe case" {b) act contrary to direction ofour attorneys, or {c) fail to
    timely pay ths expen$e and fee staternents we send ycu. There wiil be no billing for 120 days
    from the date of filing of a voluntary petition under Chapter I i of tho Bankruptcy Code. In the
    €vent that tlre Firm withdraws, its obligations under this Agreement vuill cease. Horrever, you

                                                      a
                                                      J
Case 20-07466      Doc 10-1     Filed 03/16/20 Entered 03/16/20 16:54:47              Desc Exhibit
                                       1 Page 5 of 7



   will be obligated to pay any and all   sums due the Firm plus inter$st at the rate of % per cent per
   month untii fully paid.

   Tennination of services does not afl'ect your responsibiiiry to pay for the legal sewices rendered
   and the costs incurred up to the date of termination.

   9.  Appeals and other related proceedingB. This representation is limited to representing
   Client with regards to preparation and prosecution of a voluntary petition for relief under Chapter
   11 ofthe Bankruptcy Code, if necessmy. A separate retainer agreement must be enterEd into if
   Client wishes for the Firrn to reprosent Client in an appeal or other related proceedings. T'he Firm
   rsserves the right to decline future rsquests for representation without explanation.

   I appreciate the opportunity to be your representative in this important mattcr" Please retum this
   signed Engagement Leiter and the advance paymeht rstainer of $15,000.00 and cost
   advancement of $i,717.00 so that ws may conunesce working on your behalf. if you have not
   returned the agreement t'ully executed and forwarded the retainer and cost advancement by
   February 24"2020"this offer of'legal service is terminated.



   Sincerely,

   Golan Ckistie Taglia LLP, by


                                                                         &6 t{- ?nz
                                                                         Date
                                                                                               d




   The Well Healed Pet,Inc. dlb/aRiverside Animal Clinic


                                                                                        #&*
                                                                         Date




                                                      4
Case 20-07466           Doc 10-1            Filed 03/16/20 Entered 03/16/20 16:54:47                          Desc Exhibit
                                                   1 Page 6 of 7


                                  TBRMI      gr   ENGAGEMENT FOSLLEGA L S$fi:yIqAS

            Tlre fotlowing is an explanation of the basis on which Golan Christie Taglia LLP bills for its services and
   the expenses and advances incuned on behalfofi* clients, and details various practic€s and policies at the Finn
   which govem the relationship berween Golan Chtistie Taglia LLP and its clients.

             We normally submit monthly invoices to our clients unless otherwise agreed. Monthly billing ensures that
   aur clients have a cumnt understanding ofl our charges and can intelligently budget legal expenseg. lnvoices are
   usually most influenced by the amount of time expended and the cun'ent hourly billing rates of the lawyers involved
   in the marter. Each invoice is ordinarily reviewed by tlre afiomey who has primary billing responsibiliry for that
   pariioulff client prior to its suhnrission to the client for payment- The attorney reviews t}e time recorded to the
   client's account since the last billing. The purpose of the review is to determine rvhether the invoice should be
   calculated solely on the basis of the tirne recorded or should be adjusted according to the circumstailcss'

             Cunent hourly billing ratFs of attorneys and paralegals in our Fim are as followsl Partner ral€s range from
   $390.00 to $5S5.00 per hour; associate attomey rates range from $295.00 to $360.00 per hour; of-counsel afioruey
   rates range from $350.00 to $460.00 per hour; and paralegal rates range from S140.00 to S225.t10 per hour.
   Typically, th$ rnors experience an individual has. fhe higher the hourly rate. Ordinarily, we revicw and adjust our
   billing rates annually.

             ln addition to the anoraey having prirnary responsibility for a client's rtork* other Oolan Christie Taglia
   attorneys and paralegals may work on a client's matters. These individuals operate under the supervision                 of   the
   a$orney having primary respoltsibility for the client.

             Clients are billed fcr expenses incured in connection with dreir matters, such as plrotocopying. printing,
   litigarion support, special mail services, messenger and overnight delivery services. Expenses would also include
   advances incurred on behalfofa client such as filing fees, court reporters, consulting fees, printing computerized
   legal research (i.e., Westlaw, LexisNexis, Catalysq etc.) and travel expenses, and items purchased and used
   exclusively in ccnnection with a pafficular client's matters. O&er expenses may include third-party costs associated
   with electronically stored irrformation. Modern litigation involves t}te collection, preservation, production and
   analysis of electronically stored information (tESl'). Golan Christie Taglia LLP uses a cloud-based seryice to
   collccg process and store ESI, the cost for which is charged to clients monthly on a per-gigabyte basis. Other ESI
   seryices are rypically handled by the Firm's Technology Team, which charges ou an hourly basis for the work
   performed. These fees are in addition ts the attorneys' hourly rates or thitd-party costs reflected above..

              We ask and expect paymeilt of our inyoices within thirty {30) days of the date of the invoice since delayed
    payment adds to our overal! sosts of providing services. To avoid burdening cur clients who pay promptly vith
    lhise additional costs, we reserve the right to charge interest at the raie of 15%" or the grcate$t amount allowed by
    larv, per annum on the amount of any invoice that remains unpaid for more than forly-five (45) days after the date of
    the invoice. In addition, w€ reserve the right to discontinue perfbrmance and to withdraw as your Sttorneys,
    regardless of the status of ary matter in which we msy be involved and regardless of whether it nray prejudice your
    position if any invoice remains unpaid for more than sixtv (60) days after the date of tbe invoice.

            All funds deposited into our Client Trust Account          will   be held for a period of ten (10) business days befbre
    disbursement.

            tt is of the utmo$t importance fbr us to know at all times that you are sati$fied with *re legal services being
    provided by Golan Christie Taglia LLP. So that there will always be full and oper communication betrveen us, and
    so t}:ot we sia). etcar.I;; sado*iqnd    and plomptly   dsal with ony eflcces       a client m*y hawe about our seruices, any
    questons *ancerning a parti*ular invoice or about our legel services should be raised within thirty (3O) days of the
    date ofthe invoice or the occurence ofthe event which causes you concern.

             Except for original corporale records or any records or files which we receive from you or third parties with
    the understanding that they belong to youo it is agreed tltat all ofour files, copies ofdocuments, correspondence or
    other rnaterials which we may accumulate in connecticn with our representation of you, including copies of
    materials filed rvith any regulatory ag€ncy, shall be the property of Colan Christie laglia LLP. You may have


                                                                   5
Case 20-07466         Doc 10-1         Filed 03/16/20 Entered 03/16/20 16:54:47                         Desc Exhibit
                                              1 Page 7 of 7


   copi€s Rt sny time during our represenffiion of you. Upon the termination of the engagement and upon request, we
   will return your properry to you within thirll' (30) days of such terminatiort, provided that all tbes and charges b'illed
   by Golan Christie Taglia LLP have been paid in full. Copies of our files and other materials which we may have
   accurnulated durrng our represu*ation will thereafter be made available to you, at your $xpense, while we retain
   them. However, it is specifrcally agreed tJrat we bave the right to dispose of our filos at such dme as we determine
   that sucb files no longer need to be retainsd. After disposaln these materials will no longer be available. ln the event
   that all of our fees and charges are not paid in fuIl, we reserve the right to assert an Atforney's Retaining Lien
   against all of the materials contained in our files,

             We expect our clienb to be actively involved with the matters we arc handling fsr them, to participate in
   meetings and to provide whatever information and cooperation may be necessary. We alm expect that the
   informatio,n we receive frorn our clients will be accurate and cornplete. If a client dces not cooperate with us or
   provides us with inbrmation which is incomplete or inaccurate, we reserve lhe right to wirhdraw as the attorneys for
   thar client.

            In connection with audits of a clieff's fmancial statements, Golan Ctuistie Taglia LLP mtty be requested
   from time to time to furxish certain information or to confirm information. By engaging us, you are authorizing us
   to respond to such rcquests in a rensonable manner and to furnish such information as is consistent with reasonable
   requesrs torn the auditors and the attomey-client privilege. Time spent responding to such requests will be charged
   at our regular rates.

            The retention of a lawyer does not insure that the desiretl outcofll€ will be achieved. Accordingly, Golan
   Ckistie Taglia LLP cannot guaranty tlrc results of its services. Rather, Golan Christie Taglia LLP will provide
   compelent repr€$cntation to its clients. Competent representation requires the legal knowledge, skill, thoroughness
   and preparation necessary to handle the client's matters.

            Where we have been asked to rspres€nt rnore than one individual cr entit.v in a matter. the Rules cf
   Proftssional Conduci promulgated by the tllfuois Supreme Court require us to disclose that representnti$n of
   multiple clients is permitted so long as the clients do not have dirsctly adverse interssts. Ho\ilever, we may not
   rcpresent multiple clients if the reprcsentation of one or more of those clients may be materially lirnited by the
   Firm's responsibilities to another client or to a third perso& or by the Firm's or a lawyer's own inrcrests. More
    srmply stated" we can represent multiple parties in a matter so long as each party tras similar interests. dt such time
    as those interegts diverge, we may no longer bp able to represent any of the affected clients. lf the matter which is
    the subject of the engagement letter involves the representation of muldple clients or entities, the execution and
    delivery of ttre engagement letter to Golan Christie Taglia LLP by each client is an acknowledgment that the clients
    have similar interests and that each consents to our represeniation of the other cliants. ln additio& where
    representing multiple clienis or parties. unless otlrerwise agreed in writing by Golan Christie Taglia LLP, the clients
    are jointty and severally obligated with respect to tlre payment of our invoices,

             If lve rnust employ the services of a collection agent ot an attomey, including an attorney of Colan Christie
    Taglia LLP. with respect to any claim seeking compensation for unpaid legal services related to our engagement
    {including without limitr*tion, any enforcement action, arbitration or other legal proceeding), or if an auorney is
    retained to represent Golan Christie Taglia LLP in any bankruptcy, reorganization, receivership or other proceeding
    affecting creditors'rights and invoMng a claim under the engagement letter, or if an attorney is retained to rspre$ent
    us in any oiher proceeding in connection rvith the engagement letter, then you shall pay or reimburse us ftn all costs
    and expenses incurred by us in connection therewith, including without limitation, all attorneys' fees, costs and
    sxp€nses, in addition to all other amounts due hereunder.

             The 'l'errns of Engagernent shall be governed b,o and eonstled under the law.s of the State of lllinois and
    any disputcs undor thio agrcsmcnt shall be litigated in Federal or State Courts loeated in Chicago, Illinois.

             We reserve the right to modify these terms and conditions at any       time. A copy of our current terms and
    sonditions can be found at www.gct.law.




                                                                6
